Exhibit 10.1


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of August 1,
2018 (the “Effective Date”), among American Renal Management LLC, a Delaware
limited liability company (the "Company"), and Jason Boucher, a resident of the
Commonwealth of Massachusetts (the "Executive").


RECITALS:


WHEREAS, the Executive has been employed by the Company since 2011 and most
recently in the role of Chief Accounting Officer, Vice President of Finance and
Treasurer; and


WHEREAS, the Company and Executive desire to enter into this Agreement pursuant
to which the Company will employ Executive as its Vice President and Chief
Financial Offer subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and the terms and conditions
set forth in this Agreement, the parties agree as follows:


ARTICLE 1
POSITION


Executive shall commence his employment in the capacity as Vice President and
Chief Financial Offer on October 1, 2018 or such earlier time as requested by
the Company (the “Commencement Date”).


ARTICLE 2
DUTIES


The Executive will perform duties that are executive in nature, consistent with
his title and as delegated by the Board of Directors of American Renal
Associates Holdings, Inc. (the “Board”). The Executive shall report to the Chief
Executive Officer of the Company.


ARTICLE 3
SERVICE


The Executive will devote substantially all his working time and efforts to the
business and affairs of the Company and the other members of the ARAH Group,
except during vacation time, any periods of illness and leaves of absence that
have been duly authorized by the Company. Subject to the terms of the NDA
described in Article 8 hereof, the foregoing shall not, however, preclude the
Executive from (i) engaging in appropriate civic, charitable or religious
activities, (ii) devoting a reasonable amount of time to private investment
activities, or (iii) providing incidental assistance to family members on
matters of family business and in times of family emergencies, so long as the
foregoing activities and services do not conflict with or materially detract
from the performance of the Executive's responsibilities to the Company.




Page 1 of 1



--------------------------------------------------------------------------------




ARTICLE 4
TERMS OF EMPLOYMENT


The Company and Executive acknowledge that Executive’s employment is and shall
continue to be at-will, and the Company shall have the right to terminate
Executive’s employment immediately at any time. Article 7 shall govern any
payments due upon termination.


ARTICLE 5
COMPENSATION AND BENEFITS


5.1.    Base Salary. Beginning on the Effective Date, the Company agrees to pay
the Executive a base salary at an annual rate equal to $400,000.00. The
Executive will be entitled to periodic review of his base salary and to such
increases, if any, as may be determined from time to time by the Company.


5.2.    Bonus.


(i)
In addition to the Base Salary, with respect to each full fiscal year during the
Term, the Executive shall be eligible to earn an annual cash bonus award (a
"Bonus") that is up to 75% of his annual salary based on the achievement of
objectives set by the Company.



(ii)
For any fiscal year in which the Bonus is not subject to the deduction limit
under Section 162(m) of the Code pursuant to the transition relief provisions of
Treasury Regulation Section 1.162-27(f)(1) (the “Transition Period”), the full
estimated Bonus (less applicable withholding taxes) shall be paid no later than
December 31 of the fiscal year to which such Bonus relates based on estimated
Consolidated EBITDA for such fiscal year (the “Estimated Bonus”); provided that,
if ARAH Group’s Consolidated EBITDA, as reflected, without duplication, in the
audited financial statements of the ARAH Group for such fiscal year differs from
the ARAH Group’s estimated Consolidated EBITDA for such fiscal year, as
reflected in the unaudited, internal financial statements used to determine the
Estimated Bonus, then the Bonus shall be recalculated by the Board, and the
Company or the Executive, as the case may be, shall pay to the other, within 30
days of such determination, any amounts that are required to reflect the actual
amount of the Bonus for such fiscal year, based upon the ARAH Group’s
Consolidated EBITDA, as reflected in the audited financial statements of the
ARAH Group. Following the Transition Period, the Bonus (less applicable
withholding taxes) shall be paid to Executive at the same time as bonuses are
generally payable to other senior executives of the Company, but in no event
later than two and one-half months following the close of the fiscal year to
which the Bonus relates.



5.3.    Additional Benefits. In addition to the benefits and entitlements
otherwise set forth herein, the Executive will be eligible to participate in the
Company's benefit plans of general application as they may be established and
modified from time to time. The Executive shall be entitled each calendar year
to (i) reasonable holidays and illness days in accordance with the Company's
policies as may be established and modified from time to time and (ii)
reasonable paid


Page 2 of 2



--------------------------------------------------------------------------------




vacation; provided that the Executive shall schedule the timing and duration of
vacations in a reasonable manner taking into account the needs of the business
of the ARAH Group.


5.4.    Expenses. The Company will reimburse the Executive for all reasonable
and necessary expenses incurred by the Executive in connection with the business
of the ARAH Group ("Expenses"), provided that such expense reimbursements are in
accordance with applicable policies of the Company in effect from time to time
and are properly documented and accounted.


5.5    Additional Equity Award.


(a) As of the Effective Date, the Company shall grant to Executive an award of
Restricted Stock (the “2018 Additional Restricted Shares”) and options to
purchase shares of Common Stock (the “2018 Additional Options”) which shall
commence vesting upon the Effective Date and shall vest in equal annual
installments, on the anniversary date of the Effective Date, over three (3)
years thereafter, subject to the Executive’s continuing employment with the
Company as of each such vesting date. The number of 2018 Additional Restricted
Shares shall be determined by dividing (i) $125,000 by (ii) the closing trading
price per share of the Company’s common stock as of the date of grant. The
number of 2018 Additional Options shall be (a) determined by dividing (i)
$125,000 by (ii) the per share Black-Scholes value of the option, determined as
of the date of grant based upon the closing trading price per share of the
Company’s common stock as of the date of grant and such other variables as
determined by the Company, which determination shall be final and dispositive.
The per share exercise price of the 2018 Additional Options shall be equal to
the per share closing price of the Company’s common stock on the date of grant.


(b) The 2018 Additional Restricted Shares and 2018 Additional Options, shall
otherwise be subject to the terms and conditions of the Company’s 2016 Omnibus
Incentive Plan, as may be amended, restated or supplemented from time to time
(the “Plan”), a copy of which has been provided to the Executive.


ARTICLE 6
TERMINATION


6.1.    Events of Termination. The Executive's employment with the Company shall
terminate upon any of the following:


(i)the effective date of a written notice by the Company to the Executive
stating the Company’s reasonable, good faith determination to terminate the
Executive for Cause (as defined in Section 6.2) ("Termination For Cause");


(ii)the effective date of a written notice by the Company to the Executive
stating the Company’s reasonable, good faith determination, on the basis of
advice by a physician appointed by the Company, that due to a mental or physical
condition that the Company is not required to accommodate or cannot reasonably
accommodate, the Executive has been unable and failed to substantially render
the services to be provided by the Executive to the Company for a period of not
less than 180 days in any consecutive 12-month period ("Termination for
Disability");


(iii)the Executive's death ("Termination Upon Death");




Page 3 of 3



--------------------------------------------------------------------------------




(iv)the effective date of a notice to the Executive stating that the Company is
terminating his employment, without Cause, which notice can be given by the
Company at any time at the Company's sole discretion, for any reason or for no
reason ("Termination without Cause");


(v)the effective date of a notice from the Executive to the Company stating that
the Executive is terminating his employment with the Company for Good Reason (as
defined in Section 6.2) ("Resignation with Good Reason"); or


(vi)the effective date of a notice from the Executive to the Company stating
that the Executive is electing to terminate his employment with the Company for
any reason not constituting Good Reason ("Resignation without Good Reason").


6.2.    Certain Definitions. For purposes of this Agreement,


"ARAH" shall mean American Renal Associates Holdings Inc., a Delaware
corporation.


"ARAH Group" shall mean ARAH and its direct and indirect subsidiaries.
"Cause" shall mean any of the following: (a) the Executive's being convicted of,
or having pled guilty or nolo contendere to, any crime if as a result the
Executive's continued association with the Company it is likely to be injurious
to its business or reputation; (b) the Executive's breach of duty of loyalty
which is detrimental to the Company involving personal profit to the Executive;
(c) the Executive's willful failure to perform or adhere to explicitly stated
duties or guidelines of employment or to follow the directives of the Company
(which are not unlawful to perform or to adhere to or follow and which do not
constitute Good Reason) following a written warning that if such failure
continues it will be deemed a basis for dismissal for Cause; or (d) the
Executive's gross negligence or willful misconduct in the performance of the
Executive's duties.
"Change in Control" shall mean (i) the sale or disposition, in one or a series
of related transactions, of all or substantially all of the assets of ARAH and
subsidiaries (as defined in Section 424(f) of the Code) (taken as a whole) to
any "person" or "group" (as such terms are defined in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than Centerbridge Capital Partners, L.P.
(the "Sponsor") or its affiliates (as defined in Rule 501(b) of the Securities
Act of 1933) or (ii) any person or group, other than the Sponsor or its
affiliates, is or becomes the "beneficial owner" (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 50% of the
total voting power of the voting stock of ARAH, including by way of merger,
consolidation or otherwise and the Sponsor ceases to control the Board.


"Company" shall mean American Renal Management LLC, a Delaware limited liability
company.


"Good Reason" shall mean any of the following: any substantial diminution of or
substantial detrimental change in the Executive's responsibilities, salary or
benefits (other than a change in benefits generally applicable to all eligible
employees), or re-location of the Executive's principal office from the
metropolitan Boston area provided that none of these events shall constitute
Good Reason unless the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes Good
Reason; provided, further, that "Good Reason"


Page 4 of 4



--------------------------------------------------------------------------------




shall cease to exist for an event on the 60th day following the later of its
occurrence or Executive's knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.


ARTICLE 7
EFFECT OF TERMINATION


7.1.    Termination for Cause; Resignation without Good Reason. In the event of
any termination of the Executive's employment pursuant to Section 6.1(i)
(Termination for Cause) or Section 6.1(vi) (Resignation without Good Reason):


(i)the Executive shall be entitled to receive his Base Salary and reimbursement
of Expenses through the effective date of his termination.


(ii)the Executive's rights to benefits under the Company's benefit plans of
general application shall be determined under the provisions of those plans.


(iii)the Executive shall not be entitled to a Pro-Rated Bonus for the fiscal
year of termination but shall be entitled to any Bonus earned for any fiscal
year prior to the year of termination, paid as set forth in Section 5.2(ii).


7.2.    Termination without Cause; Resignation with Good Reason.


(i)In the event of termination of employment pursuant to (a) Section 6.1(iv)
(Termination without Cause), (b) Section 6.1(v) (Resignation with Good Reason),
or (c) upon the failure of the buyer upon a Change in Control to assume this
Agreement, then conditioned upon and subject to the Executive's compliance with
the Vice Presidents, Regional Directors, Directors & Officers Non-Solicitation,
Non-Competition and Confidentiality Agreement (the “NDA”) described in Article
8, and the Executive executing and delivering a valid separation agreement that
contains a general release (“General Release”) (that is no longer subject to
revocation under applicable law) in a form consistent with the Company's
standard form of separation agreement and general release for departing
executives within 52 days following the date of Executive's termination of
employment:


(ii)Executive shall be entitled to receive his Base Salary and reimbursement of
Expenses through the effective date of his termination, as well as any Bonus
amount earned, but not yet paid for any prior fiscal year. Such Bonus shall be
paid as set forth in Section 5.2(ii).


(iii)In the event of termination of employment pursuant to (a) Section 6.1(iv)
(Termination without Cause) or (b) Section 6.1(v) (Resignation with Good
Reason), Executive shall be entitled to severance compensation in an amount
equal to 100% of his Base Salary, payable in equal monthly installments over the
twelve-month period following the effective date of his termination, in
accordance with the Company's usual executive salary payment practice and
subject to all withholding obligations. Notwithstanding the above, if the
termination of employment occurs following a Change in Control and is a
Termination without Cause or a Resignation with Good Reason, Executive shall be
entitled to severance compensation in an amount equal to 200% of his Base
Salary, payable in equal monthly installments over the twenty-four-month period
following the effective date of his termination, in accordance with the
Company's usual executive salary


Page 5 of 5



--------------------------------------------------------------------------------




payment practice and subject to all withholding obligations. However, should
Executive commence employment with another employer after the effective date of
his termination, Executive’s right to severance compensation shall end as of the
later of: (a) his commencing such other employment or (b) one year after the
effective date of his termination with the Company.


(iv)Upon the failure of the buyer upon a Change in Control to assume this
Agreement, Executive shall be entitled to severance compensation in an amount
equal to 200% of his Base Salary, payable in equal monthly installments over the
twenty-four-month period following the effective date of his termination, in
accordance with the Company's usual executive salary payment practice and
subject to all withholding obligations. However, should Executive commence
employment with another employer after the effective date of his termination,
Executive’s right to severance compensation shall end as of the later of: (a)
his commencing such other employment or (b) one year after the effective date of
his termination with the Company.


(v)Provided that Executive elects continued coverage of health benefits under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse Executive for the cost of continued coverage of health
benefits for Executive and his eligible dependents at the same contribution rate
applicable to him as of the effective date of his termination until the earlier
of (a) the expiration of the twelve month period following the effective date of
his termination or (b) the date the Executive is or becomes eligible for
comparable coverage under a plan of another employer.


(vi)Executive shall be entitled to a Bonus for the year in which Executive's
termination of employment occurs, equal to the product of (a) Executive's Bonus
for the year of termination based on actual results for the full fiscal year and
(b) a fraction, the numerator of which is the number of days during the fiscal
year up to and including the date of termination of Executive's employment and
the denominator of which is 365 (the "Pro-Rated Bonus"). Such Pro-Rata Bonus
shall be paid as set forth in Section 5.2(ii).


7.3.    Termination for Death; Disability. In the event of termination of
employment pursuant to Section 6.1(ii) (Termination for Disability) or Section
6.1(iii) (Termination upon Death), conditioned upon and subject to the
Executive's compliance with the NDA described in Article 8 and the Executive
(solely to the extent practicable in light of the applicable Disability in the
event of a termination of employment pursuant to Section 6.1(ii) (Termination
for Disability)) executing and delivering a valid General Release (that is no
longer subject to revocation under applicable law) within 52 days following the
date of Executive's termination of employment:


(i)Executive shall be entitled to receive his Base Salary and reimbursement of
Expenses through the effective date of his termination, as well as any Bonus
amount earned, but not yet paid for any prior fiscal year. Such Bonus shall be
paid as set forth in Section 5.2(ii).


(ii)Without derogation of any other rights and claims which the Executive may
have hereunder, Executive shall be entitled to severance compensation in an
amount equal to 100% of the Base Salary, payable in equal monthly installments
over a twelve-month period following the effective date of his termination, in
accordance with the Company's usual executive salary payment practice and
subject to all withholding obligations.




Page 6 of 6



--------------------------------------------------------------------------------




(iii)Provided that Executive elects continued coverage of health benefits under
COBRA, the Company shall reimburse Executive for the cost of continued coverage
of health benefits for Executive and his eligible dependents at the same
contribution rate applicable to him as of the effective date of his termination
until the earlier of (a) the expiration of the twelve month period following the
effective date of his termination or (b) the date the Executive is or becomes
eligible for comparable coverage under a plan of another employer.


(iv)Executive shall be entitled to the Pro-Rated Bonus. Such Pro-Rata Bonus
shall be paid as set forth in Section 5.2(ii).


ARTICLE 8
NONCOMPETITION, NONSOLICITATION AND CONFIDENTIALITY


Simultaneous with the execution of this Agreement, the Executive will execute
the NDA. The compensation and benefits provided for in this Agreement constitute
consideration for the restrictive covenants in the NDA.


Notwithstanding anything to the contrary herein or in any compliance policy of
the Company, nothing shall prohibit Executive from communicating, cooperating or
filing a complaint with any U.S. federal, state or local enforcement branch,
agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise making disclosure relating thereto to any such Governmental Entity,
that are protected under the whistleblower provisions of any such law or
regulation provided that in each case (A) such communications and disclosures
are consistent with applicable law and made in good faith and (B) the
information subject to such disclosure was not obtained by Executive through a
communication that was subject to the attorney-client privilege, unless such
disclosure of that information would otherwise be permitted by an attorney
pursuant to applicable state attorney conduct rules. Moreover, Executive shall
not be required to obtain any prior authorization from (or to give prior notice
to) the Company regarding any such communication or disclosure.


Executive also acknowledges that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (A) in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.


ARTICLE 9
MISCELLANEOUS


9.1.    Arbitration. The Executive and the Company shall submit to mandatory
binding arbitration in any controversy or claim arising out of, or relating to,
this Agreement or any breach hereof. Such arbitration shall be conducted in
Boston, Massachusetts in accordance with the employment rules of the American
Arbitration Association in effect at the time such arbitration is conducted, and
judgment upon the determination or award rendered by the arbitrator may be
entered


Page 7 of 7



--------------------------------------------------------------------------------




in any court having jurisdiction thereof. The arbitrator is hereby authorized to
award to the prevailing party the costs (including reasonable attorneys' fees
and expenses) of any such arbitration.


9.2.    Absence of Conflicting Agreements and Obligations. The Executive
represents and warrants that he is not a party to or bound by any other
agreement or understanding of any type, whether written or oral, or by any
statutory or common law duty or obligation which, in any case, would in any way
restrict his ability to be employed by the Company, or his ability to compete
freely with any other company or organization.


9.3.    Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent that it is found to
be invalid or unenforceable and to the extent that to do so would not deprive
one of the parties of the substantial benefit of its bargain. Such provision
shall, to the extent allowable by law and the preceding sentence, be modified by
such arbitrator or court so that it becomes enforceable and, as modified, shall
be enforced as any other provision hereof, all the other provisions continuing
in full force and effect.


9.4.    No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.


9.5.    Assignment. This Agreement and all rights hereunder are personal to the
Executive and may not be transferred or assigned by the Executive at any time.
The Company may assign its rights, together with its obligations hereunder, to
any parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of the business and
assets of the Company (whether by merger or otherwise), provided, however, that
any such assignee assumes the Company's obligations hereunder.


9.6.    Entire Agreement. Except as stated below, this Agreement constitutes the
entire agreement between the parties relating to the employment of the Executive
with the Company, and this Agreement supersedes and cancels any and all previous
contracts, arrangements or understandings, whether written or oral, with respect
thereto, including but not limited to the Prior Agreement. Notwithstanding the
above, the NDA executed by Executive simultaneously with this Agreement shall be
in full force and effect. In addition, the various agreements related to stock
options which the Executive has entered into during the course of his employment
shall remain in full force and effect.


9.7.    Amendment. This Agreement may be amended, modified, superseded,
canceled, renewed or extended only by an agreement in writing executed by both
parties hereto.


9.8.    Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and hand delivered, sent by fax, sent
by registered first class mail, postage prepaid return receipt requested, or
sent by nationally recognized express courier service.


Page 8 of 8



--------------------------------------------------------------------------------




Such notices and other communications shall be effective upon receipt, to the
following addresses, or such other addresses as any party shall notify the other
parties:


If to the Company:


American Renal Associates
500 Cummings Center, Suite 6550
Beverly, MA 01915-1054
Attn: Chief Executive Officer
Facsimile: (978) 750-4740


with a copy to:


Centerbridge Capital Partners, L.P.
375 Park Avenue, 12th Floor
New York, New York 10152
Facsimile: (212) 672-5001
Attention: Steven M. Silver
Jared S. Hendricks


If to the Executive:


Jason Boucher
100 Fulton Street
3a
Boston, MA 02109


9.9.     Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.


9.10.     Headings. The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement.


9.11.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.


9.12.     Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without giving effect to the principles of
conflict of laws.


9.13.      Compliance with IRC Section 409A.


(a)     Notwithstanding anything herein to the contrary, (i) if, at the time of
the Executive's termination of employment with the Company, Executive is a
"specified employee" as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under


Page 9 of 9



--------------------------------------------------------------------------------




Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive's termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code
without any accelerated or additional tax); and (ii) if any other payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Code, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board, that is reasonably expected not to cause such
an accelerated or additional tax. Any payment or benefit delayed by reason of
the prior sentence shall be paid out or provided in a single lump sum at the end
of such required delay period in order to catch up to the original payment
schedule.


(b)     For purposes of Section 409A of the Code, each payment made under this
Agreement shall be designated as a "separate payment" within the meaning of
Section 409A of the Code, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments, and
references herein to Executive's "termination of employment" shall refer to
Executive's separation from service with the Company within the meaning of
Section 409A of the Code.


(c)     (i) Any reimbursements by the Company to the Executive of any eligible
expenses under this Agreement that are not excludable from the Executive's
income for Federal income tax purposes (the "Taxable Reimbursements") shall be
made by no later than the earlier of the date on which they would be paid under
the Company's normal policies and the last day of the taxable year of the
Executive following the year in which the expense was incurred.


(ii) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive (except for
any life-term or other aggregate limitation applicable to medical expenses).
(iii) The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.


(d)     Notwithstanding any other provisions of this Agreement or any other
agreement to which the Company and the Executive are parties to the contrary, in
no event shall any payment under this Agreement that constitutes "deferred
compensation" for purposes of Section 409A of the Code be subject to offset by
any other amount unless otherwise permitted by Section 409A of the Code.


9.14.     Construction of Terms. In this Agreement, the singular includes the
plural, the plural includes the singular, and the masculine gender includes both
male and female references.




[Remainder of Page Intentionally Left Blank]


Page 10 of 10



--------------------------------------------------------------------------------








IN WITNESS WHEREFORE, the parties have cause this Agreement to be executed as of
the date first above written.


AMERICAN RENAL MANAGEMENT LLC






BY: /s/ Joseph A. Carlucci            
Name: Joseph A. Carlucci            
Title: CEO                    








/s/ Jason Boucher_______________________
JASON BOUCHER






Page 11 of 11

